Hall, J.
Newly discovered evidence, the only purpose of which is to impeach the principal witness for the State in a criminal prosecution, is not alone sufficient to require this court to overrule the discretion of the presiding judge in refusing a new trial.
(a) In such cases it would seem to be the safer course to sustain newly discovered witness by the affidavits of persons who know his character and who would testify to his uprightness. 68 Ga., 612.
(b) There is nothing in this record-which would justify an interference with the verdict.
Judgment affirmed.